Citation Nr: 1629674	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-18 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for allergies.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

3.  Entitlement to increases in the (10 percent prior to January 11, 2010, and 30 percent from that date) ratings for asthma.

4.  Entitlement to a compensable rating for hemorrhoids prior to November 25, 2014, and to a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1993 to August 1999, and had one day of active duty in September 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2010 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  An April 2011 rating decision increased the rating for asthma to 30 percent, effective January 11, 2010.  A March 2015 rating decision increased the rating for hemorrhoids to 10 percent, effective November 25, 2014.  

[Although the RO reopened the claim of service connection for allergies (by considering it on the merits), as there was a prior final denial of the claim the Board must address whether new and material evidence to reopen the claim has been received to establish its jurisdiction to review the merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  The issue is characterized accordingly.]

The issues of service connection for allergies and a left ankle disability (on de novo review) and are being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied the Veteran service connection for a left ankle sprain, based essentially on a finding that such injury in service was acute, and did not result in chronic disability (and by inference that a current left ankle disability was not related to service/injury therein).

2.  Evidence received since the June 2006 rating decision tends to relate a current left ankle disability to the Veteran's service; relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability; and raises a reasonable possibility of substantiating the claim.

3.  An unappealed June 2006 rating decision denied the Veteran service connection for allergies, based essentially on a finding that allergy problems in service were seasonal and acute and did not reflect incurrence or aggravation of a chronic allergy disability in service.

4.  Evidence received since the June 2006 rating decision tends to relate a current chronic allergy disability to the Veteran's service; relates to an unestablished fact necessary to substantiate the claim of service connection for allergies; and raises a reasonable possibility of substantiating the claim.

5.  Prior to January 11, 2010, the Veteran's asthma did not require daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication, and pulmonary function testing (conducted in 2008) was normal; from that date, the  asthma is shown to have required daily inhalational therapy, but not monthly visits to a physician for care of exacerbations or intermittent courses of corticosteroids, and forced expiratory volume in one second (FEV-1)/forced vital capacity (FVC) of 40 to 55 percent or FEV-1 of 40-55 percent predicted have not been shown.

6.  Prior to November 25, 2014, the Veteran's hemorrhoids were not shown to have been more than mild or moderate; from that date they are shown to have been manifested by redundant tissue, but persistent bleeding, secondary anemia, and fissures are not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).
2.  New and material evidence has been received, and the claim of service connection for allergies may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Ratings for asthma in excess of 10 percent prior to January 11, 2010 and/or in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97a, Diagnostic Code (Code) 6602 (2015).

4.  A compensable rating for hemorrhoids prior to November 25, 2014 and a rating in excess of 10 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Code 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by May 2008 and March 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Notably, the claims for higher ratings for asthma and hemorrhoids are on appeal from the initial ratings assigned with the awards of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issues of entitlement to increased initial ratings.  It is not alleged that notice was less than adequate.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in July 1994 he reported he strained his left ankle four days earlier and that the ankle hurt and became stiff when he was running bases on the day he was seen.  Examination found diffuse tenderness of the left ankle with mild swelling over the lateral malleolus and full range of motion.  X-rays were negative for fracture.  The assessment was left ankle injury and mild post-traumatic Achilles tendonitis; treatment included an Ace bandage.  In October 1998, he was seen with a complaint of sneezing and a runny nose when around cats.  The assessment was allergic rhinitis.  Allegra was prescribed.  An annual medical certificate in January 1999 shows he was on Allegra for seasonal allergies.

Private medical records show that in November 1999 the Veteran was seen for allergy testing.  He reported his eyes were itchy and swollen.  It was noted that his allergies began when he was eight years old (an undated allergy history form completed when he was 25, shows that he was 14 years old when his allergy symptoms started).  In March 2003, he was noted to have allergic rhinitis.  

In May 2005, it was noted that the Veteran began having symptoms of allergic rhinitis with nasal congestion in 1997.  Since 1997, he had experienced some episodes of shortness of breath and possibly chest tightness.  It was noted that in 2003 he had seen a private allergist who performed skin testing that was markedly positive for cat, horse, house, dust mites and spring and fall pollens, and was also positive for dog, roach, and a number of molds.  He was advised to have immunotherapy with allergen injections.  Pulmonary function tests were indicated to be completely normal.  The physician thought the symptoms were consistent with allergic rhinitis and asthma.  The Veteran was given a nasal inhaler.  The diagnoses were asthma and seasonal allergic rhinitis.  

An unappealed January 2005 rating decision denied the Veteran service connection for allergies, based essentially on findings that the Veteran's allergy problems in service were seasonal, and did not reflect a chronic allergy disability and for a left ankle sprain, based essentially on a finding that a left ankle injury in service was acute (and that current left ankle disability was unrelated).  The January 2005 determination was based on incomplete STRs submitted by the Veteran.  An unappealed June 2006 rating decision declined to reopen the claims of service connection for a left ankle sprain and for allergies.  

On April 2008 VA examination of his anus and rectum, the Veteran complained of episodic anal itching.  He stated he had bleeding about twice a month.  Examination found one external hemorrhoid visualized.  There was no fecal leakage, signs of anemia, fissures, redundant tissue, thrombosis, evidence of bleeding or rectal prolapse.  Blood tests showed that hemoglobin and hematocrit were normal.  The diagnosis was external hemorrhoids.  It was noted the Veteran worked full time without any restrictions.  

On December 2008 VA respiratory examination, the Veteran noted he had allergy-induced asthma diagnosed in 1999.  He stated he had had allergy complaints since 1996 with upper airway complaints and nasal congestion.  He said his symptoms worsened when he was around dogs.  It was also noted he had been a smoker until he was 23 years old.  Examination found no rales, rhonchi or wheezing.  It was noted that a pulmonary function test was normal.  The FEV-1/(FVC) ratio was within normal limits.  A change in FEV-1 post-bronchodilator was considered within laboratory variability.  The diagnosis was allergy-induced asthma.

On December 2008 VA ear, nose and throat examination, the Veteran stated that since the mid 1990's he had had chronic nasal airway complaints that mostly involved the left nasal passage.  It was noted that he used topical nasal steroid agents.  The diagnosis was chronic upper airway allergy complaints which were treated with topical medication.  

The Veteran was seen by N.A. Tadross, M.D., a private physician, in November 2009.  He reported a left ankle injury about 15 years earlier.  He stated he had pain on and off.  X-rays showed minimal soft tissue swelling.  The assessment was ankle pain, chronic since the old injury.  

VA outpatient treatment records show that on January 11, 2011, the Veteran stated his asthma started as allergies in 1997.  The diagnosis was asthma, and medications were prescribed for it.  

On October 2011 VA respiratory examination, the Veteran reported he began getting short of breath with wheezing and coughing with exposure to allergens while he was in service.  He stated he was around an unusual amount of dust, lots of trees and foliage.  It was noted his respiratory condition did not require the use of oral or parenteral corticosteroid medications.  It did require the use of inhaled medications.  He used inhalational bronchodilator therapy intermittently, inhalational anti-inflammatory medication daily, and other inhaled medication as needed.  He did not use an oral bronchodilator or outpatient oxygen therapy.  He denied any asthma attacks or exacerbations in the previous 12 months.  He had not required a visit to a physician for care of an exacerbation.  A pulmonary function test showed that FEV-1 was 102 percent predicted; FVC was 104 percent predicted and FEV-1/FVC was 81 percent.  These results are post-bronchodilator.  The examiner stated that FEV-1/FVC most accurately reflected the Veteran's current pulmonary condition.  The diagnosis was asthma.  The examiner stated that the Veteran's asthma affected his ability to work.  It was noted he had a history of occasional asthma symptoms at work; his job required him to review documents (archives), and such documents often had mold and dust.  

VA outpatient treatment records show that in May 2011 it was noted that the Veteran's asthma was better controlled.  He was using inhalers.  It was noted that allergies in the environment brought on the asthma.  The assessment was well-controlled asthma.  In March 2012, he denied asthma flares.  He stated his medications were working well.  The assessments were left ankle sprain and asthma, well-controlled.

On November 25, 2014 VA examination of the anus and rectum, the Veteran stated he has bright red blood from the rectum sometimes several times per week, and then he can go a week without bleeding.  He also reported itching and occasional rectal pain.  He did not use medication for hemorrhoids.  Examination found excessive redundant tissue.  There were no other pertinent physical findings.  The diagnosis was internal or external hemorrhoids.  The examiner stated the hemorrhoids did not impact the Veteran's ability to work.  

On November 2014 VA respiratory examination, it was noted the Veteran used inhalational bronchodilator therapy daily and inhalational anti-inflammatory medication daily.  He also took a tablet daily.  His condition did not require the use of oral bronchodilators or outpatient oxygen therapy.  He stated he had not had any asthma attacks with episodes of respiratory failure in the preceding 12 months, nor had he required any physician visits for care of exacerbations.  Pulmonary function testing (post-bronchodilator) showed that FEV-1 was 84 percent predicted; FVC was 89 percent predicted and FEV-1/FVC was 106 percent.  The examiner stated that FEV-1 best reflected the Veteran's level of disability.  The diagnosis was asthma.  The examiner stated the Veteran's respiratory condition did not impact his ability to work.  

	New and material 

The Veteran did not appeal the June 2006 rating decision that declined to reopen claims of service connection for allergies and a left ankle disability, and did not submit new and material evidence in the following year.  Accordingly, that decision is final (and is the last prior final determination on the claims of service connection for allergies and a left ankle disability).  38 U.S.C.A. § 7105

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold" standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As both of these claims were previously denied essentially on the basis that the claimed allergy and left ankle disabilities were not shown to be related to the Veteran's service, for new evidence received since then to be considered material, it would have to relate to that unsubstantiated fact, i.e., it would have to tend to show that the Veteran has chronic allergy and left ankle disabilities that are, in fact, related to his service.  The evidence received since June 2006 includes a statement from a private physician indicating that the Veteran has a left ankle disability that has been chronic since an old reported injury in service and evidence suggesting that he has a chronic allergy disability.  This evidence pertains to the unestablished facts necessary to substantiate the claims of service connection for a left ankle disability and allergies, and in light of the notation of related pertinent complaints in service and the low threshold standard for reopening endorsed by the U.S. United States Court of Appeals for Veterans Claims in Shade, 24 Vet. App. 117, raises a reasonable possibility of substantiating the claims.  Accordingly, the new evidence received is both new and material, and the claims of service connection for a left ankle disability and allergies may be reopened.




	Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

	Asthma 

A 100 percent evaluation is assigned for bronchial asthma when FEV-1 is less than 40 percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  A 60 percent evaluation is assigned when FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician are required for care of exacerbations, or; with intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  When FEV-1 is 56-70 percent predicted, or; FEV-1/FVC of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent rating is to be assigned.  When FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, a 10 percent evaluation is to be assigned.  38 C.F.R. § 4.97, Code 6602.  
Addressing first whether a rating in excess of 10 percent for asthma was warranted prior to January 11, 2010, it is noteworthy that December 2008 VA respiratory examination found that pulmonary function studies were normal.  Further, there is no indication in the record that the Veteran required daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication for asthma prior to January 11, 2010.  These findings are consistent with the 10 percent rating assigned for that period, and do not provide a basis for increasing the rating.  

As is noted above the Veteran received a prescription for asthma medication on January 11, 2010 and this served as the basis for the assignment of the current 30 percent rating from that date.  Pulmonary function studies were conducted in October 2011 and November 2014, and the findings then reported do not warrant a rating in excess of 30 percent.  In October 2011, the examiner indicated that the FEV-1/FVC study best reflected the severity of the Veteran's asthma.  The finding of 81 percent finding noted does not reflect pulmonary function impairment warranting a rating in excess of 30 under the schedular criteria.  In November 2014 the examiner opined that FEV-1 testing best reflected the severity of the Veteran's asthma.  The 80 percent predicted value noted likewise does not warrant a rating in excess of 30 percent.  Neither examination found that the Veteran required monthly (or more frequent) visits to a physician or that the asthma required systemic corticosteroid treatment.  The schedular criteria for the next higher (60 percent) rating have not been met or approximated. .  

The symptoms (and their treatment) and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for ratings for asthma in excess of 10 percent prior to January 11, 2010 and/or in excess of 30 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against this claim for increase.

	Hemorrhoids 

A 20 percent rating is assigned for external or internal hemorrhoids when there is persistent bleeding and with secondary anemia, or with fissures.  A 10 percent rating is assigned for hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  When the hemorrhoids are mild or moderate, a 0 percent rating is to be assigned.  38 C.F.R. § 4.114, Code 7336.

Considering initially whether a compensable rating for hemorrhoids is warranted prior to November 25, 2014, the Board notes that a single hemorrhoid was found on April 2008 VA examination.  It was not described as large or thrombotic, or irreducible with excessive redundant tissue (evidencing frequent recurrence).  Accordingly, the hemorrhoid disability may not reasonably be found to have been more than mild or moderate.  The available VA outpatient treatment records do not show any treatment for hemorrhoids.  Hence a compensable rating for hemorrhoids was not warranted prior to November 25, 2014.  The record shows that it was not until the November 25, 2014 VA examination that redundant tissue was shown.  Based on that finding, the RO assigned a 10 percent rating for hemorrhoids, effective the date of the examination.  While the Veteran reported bleeding that can reasonably be found to (as described) be persistent, the examination did not find fissures and there is no clinical evidence of anemia.  As the criteria for a 20 percent rating are stated in the conjunctive, requiring that both persistent bleeding and anemia or fissures be shown for the 20 percent criteria to be met, a rating in excess of 10 percent is not warranted from the November 25, 2014 date.  

The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a compensable rating for hemorrhoids prior to November 25, 2014, or a rating in excess of 10 percent from that date.  Accordingly, the Board finds that the preponderance of the evidence is against this claim for increase.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's asthma and hemorrhoids are encompassed by the schedular criteria for the ratings now assigned.  He has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).
Finally, there is no indication or allegation that the Veteran's asthma or hemorrhoids  prevent him from being gainfully employed; there is no indication in the evidence of record that by virtue of these disabilities he is rendered incapable of gainful employment.  Although it was noted on the October 2011 VA examination that the Veteran had occasional symptoms of asthma at his job that involved his use of documents that were dusty and moldy, the most recent VA respiratory examination found the Veteran's asthma has no impact on his ability to work.  There is no indication in the record that by virtue of these service-connected disabilities he would be precluded from gainful employment.  Accordingly, the matter of entitlement to a TDIU rating is not raised in the context of the instant claims for increase.


ORDER

The appeals to reopen claims of service connection for a left ankle disability and allergies are granted.

Ratings for asthma in excess of 10 percent prior to January 11, 2010 and/or in excess of 30 percent from that date are denied.

A compensable rating for hemorrhoids prior to November 25, 2014 and a rating in excess of 10 percent from that date are denied.


REMAND

The Board finds that further development is needed for proper adjudication of the reopened claims of service connection for a left ankle disability and allergies.  

The Veteran claims that his current left ankle disability is related to the ankle injury he sustained in service.  His STRs show that in July 1994 he injured his left ankle.  In October 2009 Dr. Tadross observed that the Veteran had an old injury to the left ankle (when he was in service), and his ankle pain had been chronic since that injury.  The Veteran has not been afforded a VA examination to determine the nature and etiology of any current left ankle disability.  In view of the injury in service, and the suggestion of a current chronic left ankle disability, a VA examination to secure a medical opinion in this matter is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran states that his allergies did not require medication prior to service.  During service he was found to have allergic rhinitis during service, and Allegra was prescribed.  Notably, he was referred for allergy testing in November 1999, (approximately three months after his separation from service).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his left ankle and for allergies since his discharge from service, and to submit authorizations for VA to secure complete clinical records of all such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his current left ankle disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination and interview of the Veteran the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) any (and each) left ankle disability entity found.

(b) Please identify the likely etiology for each left ankle disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or higher probability) that the disability is related to the Veteran's service (and in particular the left ankle injury noted therein).  If not, please identify the etiology considered more likely, explaining why that is so..

The examiner must include rationale with all opinions.

3.  Thereafter, the AOJ arrange for the Veteran to be examined by an allergist to determine the likely etiology of his allergy disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  The examiner should have also available for review the provisions of 38 C.F.R. § 3.380.  Based on review of the record and examination and interview of the Veteran (and considering the guidelines provided in38 C.F.R. § 3.380) the examiner should provide an opinion as to whether it is at least as likely as not (a 50 % or better probability) that the Veteran's allergy disability was incurred or aggravated during service.  

The examiner must include detailed rationale with the opinion.  The rationale should reflect consideration of the guidelines in 38 C.F.R. § 3.380 and the factual data in the record.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


